United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.Y., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Jackson, MS, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0564
Issued: August 22, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 27, 20161 appellant filed a timely appeal of an August 3, 2015 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of the case.3
1

Under the Board’s Rules of Procedure, the 180-day time period for determining jurisdiction is computed
beginning on the day following the date of OWCP’s decision. See 20 C.F.R. § 501.3(f)(2). One hundred and eighty
days from August 3, 2015 was January 30, 2016. As this fell on a Saturday, the appeal would have been due the
following business day which was February 1, 2016. Since using February 4, 2016, the date the appeal was received
by the Clerk of the Appellate Boards, would result in the loss of appeal rights, the date of the postmark is considered
the date of filing. The date of the U.S. Postal Service postmark is January 27, 2016, which renders the appeal timely
filed. See 20 C.F.R. § 501.3(f)(1).
2
3

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence after OWCP rendered its August 3, 2015 decision.
The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final decision.
Therefore the Board lacks jurisdiction to review this additional evidence on appeal. 20 C.F.R. § 501.2(c)(1).

ISSUE
The issue is whether appellant has more than five percent permanent impairment of her
right upper extremity for which she received a schedule award.
FACTUAL HISTORY
On September 29, 2009 appellant, then a 51-year-old practical nurse, filed a traumatic
injury claim (Form CA-1) alleging that on September 24, 2009 she strained her right shoulder
while repeatedly lifting 11-pound bags of sterile water. She underwent a magnetic resonance
imaging (MRI) scan on November 5, 2009 which demonstrated right-sided disc herniation, mild
spondylosis, and disc desiccation. By decision dated January 19, 2010, OWCP accepted
appellant’s claim for right C6 radiculopathy. On March 8, 2010 it accepted the additional
conditions of cervical herniated disc, spinal stenosis in the cervical region, and cervical
spondylosis without myelopathy.
Appellant underwent a C5-6 anterior cervical disc fusion on April 5, 2010. OWCP
entered her on the periodic rolls on April 7, 2010. Appellant underwent an electromyogram
(EMG) on July 2, 2010, which was normal.
Appellant returned to full-time light duty on August 23, 2010. By decision dated
November 4, 2010, OWCP reduced her wage-earning capacity to zero based on her actual
earnings.
By decision dated June 20, 2011, OWCP denied appellant’s claim for a schedule award,
finding that she had not established permanent impairment of a scheduled member.
Appellant underwent a cervical MRI scan on July 26, 2011 which demonstrated a large
right lateral disc herniation at C6-7 with extruded component upon the right exiting nerve root
and right transiting nerve root. She underwent removal of the anterior locking plate at C5-6 as
well as a C6-7 anterior cervical discectomy and placement of interbody spacer on
November 2, 2011.
Appellant filed a claim for a schedule award (Form CA-7) on May 23, 2012. By decision
dated July 26, 2012, OWCP denied modification of its prior decision, finding that she had not
established permanent impairment of a scheduled member entitling her to a schedule award.
OWCP continued to develop the medical evidence. On January 16, 2013 an OWCP
medical adviser found that appellant had five percent permanent impairment of the right upper
extremity due to mild motor radiculopathy at C7.
By decision dated January 28, 2013, OWCP granted appellant a schedule award for five
percent permanent impairment of her right upper extremity.
Appellant underwent electrodiagnostic studies including EMG and nerve conduction
velocity (NCV) studies on May 14, 2013 which were normal with no evidence of significant
focal neuropathy or active radiculopathy. She submitted a December 5, 2012 MRI scan which
demonstrated anterior cervical fusions at C5-6 and C6-7 with minimal central disc bulge at C4-5.
2

In a letter and form dated January 22 and 23, 2014, respectively, appellant requested
reconsideration of OWCP’s January 28, 2013 decision. OWCP received both documents on
January 31, 2014. Appellant argued that, although her objective findings did not support her
claim for an increased schedule award, her subjective findings were sufficient to warrant
additional permanent impairment. She submitted a statement that she had not been able to
schedule an appointment with a physician since October 2013. Appellant also submitted medical
evidence consisting of the MRI scan of the right shoulder dated April 27, 2011, an x-ray dated
March 31, 2011, and a cervical MRI scan dated December 5, 2012. She underwent an
electrodiagnostic study on May 14, 2013 which was normal.
By decision dated February 10, 2014, OWCP declined to reopen appellant’s claim for
consideration of the merits, finding that her request for reconsideration was untimely as it was
received on January 31, 2014, more than one year after the January 28, 2013 merit decision. It
further found that her request for reconsideration failed to demonstrate clear evidence of error.
Appellant appealed to the Board, in an order dated March 10, 2015.4 The Board set aside
the February 10, 2014 OWCP decision and remanded the case for review under the appropriate
standard for a request for an increased schedule award.
Dr. Michael Winkelmann, a Board-certified physiatrist, examined appellant on
February 12 and March 26, 2014. He found significant cervical spine pain which he believed
was related to appellant’s facet joints. Dr. Winkelmann recommended injections.
Dr. Jeffrey T. Laseter, a pain medicine specialist, examined appellant on April 9 and 24,
2014 and found neck and bilateral arm pain. He noted appellant’s history of injury and medical
history. Dr. Laseter found tenderness to palpation in the cervical spine as well as positive pain
with facet loading. He diagnosed cervical spondylosis and facet arthropathy bilaterally from C7
through T1.
OWCP’s medical adviser reviewed the medical evidence in the record on April 27, 2015
and found that appellant had no more than five percent impairment of the right arm based on
right C7 spinal nerve root impairment previously received. He found that appellant had
submitted no evidence of additional impairment of the right upper extremity.
In a letter dated May 11, 2015, OWCP informed appellant of the findings of OWCP’s
medical adviser and allowed her 30 days to submit additional medical evidence supporting more
than five percent impairment of her right upper extremity.
Appellant submitted additional notes from Dr. Winkelmann dated April 7 and May 7,
2015 noting that she had no significant new problems. On June 4, 2015 Dr. Winkelmann found
right-sided upper trapezius pain and numbness in the right upper extremity. He recommended
additional physical therapy. Appellant was involved in a motor vehicle accident in July 2015.
Dr. Winkelmann reported exacerbation of cervical spine and upper trapezius pain.

4

Order Remanding Case, Docket No. 14-1679 (issued March 10, 2015).

3

By decision dated August 3, 2015, OWCP denied appellant’s claim for an additional
schedule award.
LEGAL PRECEDENT
The schedule award provision of FECA5 and its implementing regulations6 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment for
loss of use of scheduled members or functions of the body. FECA, however, does not specify
the manner in which the percentage loss of a member shall be determined. The method used in
making such determination is a matter which rests in the discretion of OWCP. For consistent
results and to ensure equal justice, the Board has authorized the use of a single set of tables so
that there may be uniform standards applicable to all claimants. OWCP evaluates the degree of
permanent impairment according to the standards set forth in the specified edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment.7
No schedule award is payable for a member, function or organ of the body not specified
in FECA or in the regulations.8 Because neither FECA nor the regulations provide for the
payment of a schedule award for the permanent loss of use of the back or spine,9 no claimant is
entitled to such an award.10
Amendments to FECA, however, modified the schedule award provisions to provide for
an award for permanent impairment to a member of the body covered by the schedule regardless
of whether the cause of the impairment originated in a scheduled or nonscheduled member. As
the schedule award provisions of FECA include the extremities, a claimant may be entitled to a
schedule award for permanent impairment to a limb even though the cause of the impairment
originated in the spine.11
The sixth edition of the A.M.A., Guides does not provide a separate mechanism for rating
spinal nerve injuries as extremity impairment. Recognizing that certain jurisdictions, such as
federal claims under FECA, mandate ratings for extremities and preclude ratings for the spine,
the A.M.A., Guides has offered an approach to rating spinal nerve impairments consistent with

5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404.

7

For new decisions issued after May 1, 2009 OWCP began using the sixth edition of the A.M.A., Guides.
A.M.A., Guides, 6th ed. (2009); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Award and
Permanent Disability Claims, Chapter 2.808.5a (February 2013); see also Part 3 -- Medical, Schedule Awards,
Chapter 3.700, Exhibit 1 (January 2010).
8

W.D., Docket No. 10-274 (issued September 3, 2010); William Edwin Muir, 27 ECAB 579 (1976).

9

FECA itself specifically excludes the back from the definition of organ. 5 U.S.C. § 8101(19).

10

W.D., supra note 8. Timothy J. McGuire, 34 ECAB 189 (1982).

11

W.D., supra note 8. Rozella L. Skinner, 37 ECAB 398 (1986).

4

sixth edition methodology.12 OWCP has adopted this approach for rating impairment of the
upper or lower extremities caused by a spinal injury, as provided in section 3-700 of its
procedures.13 Specifically, OWCP will address lower extremity impairments originating in the
spine through Table 16-1114 and upper extremity impairment originating in the spine through
Table 15-14.15
ANALYSIS
The Board finds that appellant has not submitted medical evidence of more than five
percent permanent impairment of her right upper extremity for which she has already received a
schedule award.
OWCP granted appellant a schedule award for five percent permanent impairment of her
right upper extremity due to C7 nerve root impairment on January 28, 2013. Appellant requested
reconsideration and alleged that she experienced additional impairment of her right upper
extremity due to her accepted cervical conditions. In support of her claim for an additional
schedule award, she submitted electrodiagnostic studies as well as notes from Drs. Winkelmann
and Laseter.
The Board finds that appellant has not submitted the necessary medical opinion evidence
to establish an increased impairment due to her accepted employment injuries. While appellant
submitted medical evidence regarding her continuing medical conditions, none of the medical
evidence submitted provided findings correlated with the appropriate provisions of the A.M.A.,
Guides addressing her permanent impairment. Neither Dr. Winkelmann nor Dr. Laseter
addressed appellant’s permanent impairment for schedule award purposes. Furthermore, the
electrodiagnostic studies were read as normal, findings which did not support permanent
impairment. OWCP’s medical adviser reviewed this evidence and found that appellant had no
more than five percent impairment of the right upper extremity.
As appellant did not submit medical evidence supporting a worsening of her accepted
conditions resulting in more than five percent impairment of her right upper extremity, she has
not met her burden of proof to establish entitlement to an additional or increased schedule award.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.

12

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Award and Permanent Disability Claims,
Chapter 2.808.5c(3) (February 2013); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4,
(January 2010).
13

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibits 1, 4,
(January 2010).
14

A.M.A., Guides 533, Table 16-11.

15

Id. at 425, Table 15-14.

5

CONCLUSION
The Board finds that appellant has no more than five percent permanent impairment of
her right upper extremity for which she received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the August 3, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 22, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

